Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claims 4, 12-14 for the following reasons.  Regarding claims 12 and 14, complete names should be specified for HDI, IPDI, PDI.  Regarding claims 4 and 13, there is a word omission between “according” and “Claim”.
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as drafted, is unintelligible.  Firstly, the steps of the process are unclear and have not been adequately delineated.  It is unclear what is being denoted by (I), (II), and (III); if steps are intended, then they should be clearly drafted as such.  Secondly, it is unclear to what A1 and A2 refer; it appears that different reactors are being referenced; however, different components are also referenced throughout the claims by this nomenclature.  Thirdly, “the second portion” and “the reactor (A2)” lacks antecedence.  Fourthly, if the second portion is added after the beginning of the addition of catalyst, it is unclear how the temperature of the second portion or component can be viewed at the moment of the beginning of the addition of catalyst.  It is unclear how the respective temperatures the components are to be considered.  This issue also causes claims 4 and 5 to be unclear.  Fifthly, it is unclear what constitutes “the oligomerization activity”.  

Claim 8, as drafted, is ambiguous to such an extent that it cannot be understood.  If the residual or recovered isocyanate results from the process, then how can the residual substance be used initially, since it would seem that it has not yet been produced.  Also, it is unclear what constitutes “process stage III”.
Applicants are required to redraft the claims in a form that sets forth a clear, concise process that can be clearly understood.
4.	To the extent that the examiner has been able to interpret the claims, the claims appear to distinguish over the prior art.
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765